     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 1 of 48 Page ID #:1



 1   Laurence M. Rosen, Esq. (SBN 219683)
 2   THE ROSEN LAW FIRM, P.A.
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5   Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8
 9                           IN THE UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11    AMIR SITABKHAN, derivatively on                     Case No.:
      behalf of  STAAR    SURGICAL
12    COMPANY,
13
                                                          DEMAND FOR JURY TRIAL
14                 Plaintiff,
15
                   v.
16
      CAREN L. MASON, DEBORAH
17    ANDREWS, PATRICK F. WILLIAMS,
      STEPHEN C. FARRELL, JOHN C.
18    MOORE, and LOUIS E. SILVERMAN,
19
                   Defendants,
20
21                 and
22    STAAR SURGICAL COMPANY,
23
                   Nominal Defendant.
24
25
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
26
27
28
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 2 of 48 Page ID #:2



 1
                                         INTRODUCTION
 2
 3         Plaintiff Amir Sitabkhan (“Plaintiff”), by Plaintiff’s undersigned attorneys,
 4   derivatively and on behalf of Nominal Defendant STAAR Surgical Company (“STAAR”
 5   or the “Company”), files this Verified Shareholder Derivative Complaint against
 6   Individual Defendants Caren L. Mason, Deborah Andrews, Patrick F. Williams, Stephen
 7   C. Farrell, John C. Moore, and Louis E. Silverman, (collectively, the “Individual
 8   Defendants,” and together with STAAR, the “Defendants”) for breaches of their fiduciary
 9   duties as directors and/or officers of STAAR, unjust enrichment, abuse of control, gross
10   mismanagement, waste of corporate assets, violations of Sections 14(a) of the Securities
11   Exchange Act of 1934 (the “Exchange Act”), and for contribution under Sections 10(b)
12   and 21D of the Exchange Act. As for Plaintiff’s complaint against the Individual
13   Defendants, Plaintiff alleges the following based upon personal knowledge as to Plaintiff
14   and Plaintiff’s own acts, and information and belief as to all other matters, based upon,
15   inter alia, the investigation conducted by and through Plaintiff’s attorneys, which
16   included, among other things, a review of the Defendants’ public documents and
17   announcements made by Defendants, United States Securities and Exchange Commission
18   (“SEC”) filings, wire and press releases published by and regarding STAAR, legal
19   filings, news reports, securities analysts’ reports and advisories about the Company, and
20   information readily obtainable on the Internet. Plaintiff believes that substantial
21   evidentiary support will exist for the allegations set forth herein after a reasonable
22   opportunity for discovery.
23
                                        NATURE OF THE ACTION
24
25         1.    This is a shareholder derivative action that seeks to remedy wrongdoing
26   committed by STAAR’s directors and officers from February 26, 2020 through the
27   present (the “Relevant Period”).
28
                                                1
                            Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 3 of 48 Page ID #:3



 1
           2.     STAAR is a surgical eye company that designs, develops, manufactures, and
 2
     sells implantable lenses and delivery systems for those lenses. With a focus on
 3
     ophthalmic surgery for over 30 years, STAAR is the leading manufacturer of lenses used
 4
     in corrective or “refractive” surgeries to improve vision, and make lenses for use in
 5
     cataract surgeries.
 6
           3.     The Company’s two primary products are systems used to deliver the lenses
 7
     into the eye. STAAR’s primary products are “implantable Collamer® lenses,” or “ICLs,”
 8
     used in refractive surgery, intraocular lenses, or “IOLs,” used in cataract surgery.
 9
     According to an analyst report, ICL surgery is about three times as expensive as LASIK,
10
     which is more common.
11
           4.     Throughout the Relevant Period, the Individual Defendants caused the
12
     Company to consistently make statements in the Company’s SEC filings and press
13
     releases that misrepresented the Company’s business operations, prospects, and
14
     compliance, particularly with respect to its sales in China. While the Company’s SEC
15
     filings purported to accurately disclose, among other things, its financial results, the
16
     Company was actually overstating its sales and growth in China, and hiding those false
17
     profits as overstatements of marketing and research and development expenses, enabling
18
     insiders to unjustly enrich themselves to the detriment of the Company and its
19
     shareholders.
20
           5.     STAAR started to reveal the truth to the public on August 5, 2020, when the
21
     Company published disappointing financial results. On that news, the price of the
22
     Company’s stock dropped from $61.81 per share at the close of the previous trading day
23
     on August 5, 2020, to $55.86 at the close of trading on August 6, 2020, a drop of almost
24
     10%. However, the truth was fully revealed a few days later on August 11, 2020, when J
25
     Capital Research published a report disclosing that it believed STAAR had overstated its
26
     sales in China by $21.6 million, meaning that all of the Company’s profits in 2019 were
27
     fake (the “J Capital Report”).
28
                                                2
                            Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 4 of 48 Page ID #:4



 1
           6.     On this news, the price of the Company’s stock continued to fall, from
 2
     $51.42 per share at the close of the previous trading day on August 10, 2020, to $48.25 at
 3
     the close of trading on August 11, 2020.
 4
           7.     In further breach of their fiduciary duties during the Relevant Period, the
 5
     Individual Defendants personally made and/or caused the Company to make to the
 6
     investing public a series of materially false and misleading statements about STAAR’s
 7
     business, operations, and compliance. Specifically, the Individual Defendants willfully or
 8
     recklessly made and/or caused the Company to make false and misleading statements to
 9
     the investing public that failed to disclose, inter alia, that STAAR was (1) overstating its
10
     sales and growth in China, which profits were being hidden as (2) overstatements of
11
     marketing and research and development expenses, and (3) that the Company failed to
12
     maintain internal controls. As a result of the foregoing, STAAR’s public statements were
13
     materially false and misleading at all relevant times.
14
           8.     The Individual Defendants also breached their fiduciary duties by failing to
15
     correct and/or causing the Company to fail to correct these false and misleading
16
     statements and omissions of material fact to the investing public.
17
           9.     Additionally, in breach of their fiduciary duties, the Individual Defendants
18
     caused the Company to continuously fail to maintain adequate internal controls
19
     throughout the duration of the Relevant Period, including by not utilizing an independent
20
     auditor in China.
21
           10.    Furthermore, one of the Individual Defendants breached her fiduciary duties
22
     by engaging in improper insider sales, obtaining proceeds of $22,868.
23
           11.    In light of the Individual Defendants’ misconduct, which has subjected
24
     STAAR, its Chief Executive Officer (“CEO”), its current Chief Financial Officer
25
     (“CFO”), and its former CFO to being named as defendants in a consolidated federal
26
     securities fraud class action lawsuit pending in the United States District Court for the
27
     Central District of California (the “Securities Class Action”), the need to undertake
28
                                                 3
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 5 of 48 Page ID #:5



 1
     internal investigations, the need to implement adequate internal controls over its financial
 2
     reporting, the losses from the waste of corporate assets, the losses due to the unjust
 3
     enrichment of the Individual Defendants who were improperly over-compensated by the
 4
     Company and/or who benefitted from the wrongdoing alleged herein, the Company will
 5
     have to expend many millions of dollars.
 6
           12.    In light of the breaches of fiduciary duty engaged in by the Individual
 7
     Defendants, most of whom are the Company’s current directors, their collective
 8
     engagement in fraud, the substantial likelihood of the directors’ liability in this derivative
 9
     action and the CEO’s liability in the Securities Class Action, their being beholden to each
10
     other, their longstanding business and personal relationships with each other, and their
11
     not being disinterested and/or independent directors, a majority of STAAR’s Board of
12
     Directors (the “Board”) cannot consider a demand to commence litigation against
13
     themselves on behalf of the Company with the requisite level of disinterestedness and
14
     independence.
15
                                  JURISDICTION AND VENUE
16
           13.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
17
     because Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange
18
     Act, 15 U.S.C. § 78n, and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9,
19
     Section 10(b) of the Exchange Act, 15 U.S.C. § 78j, 17 C.F.R. § 240.10b-5, and Section
20
     21D of the Exchange Act, 15 U.S.C. §78u-4(f).
21
           14.    Plaintiff’s claims also raise a federal question pertaining to the claims made
22
     in the Securities Class Action based on violations of the Exchange Act.
23
           15.    Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332.
24
     Plaintiff and the Individual Defendants are citizens of different states and the amount in
25
     controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
26
           16.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
27
     pursuant to 28 U.S.C. § 1367(a).
28
                                                 4
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 6 of 48 Page ID #:6



 1
            17.    This derivative action is not a collusive action to confer jurisdiction on a
 2
     court of the United States that it would not otherwise have.
 3
            18.    The Court has personal jurisdiction over each of the Defendants because
 4
     each Defendant is either a corporation incorporated in this District, or he or she is an
 5
     individual who has minimum contacts with this District to justify the exercise of
 6
     jurisdiction over them.
 7
            19.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
 8
     because a substantial portion of the transactions and wrongs complained of herein
 9
     occurred in this District, and the Defendants have received substantial compensation in
10
     this District by engaging in numerous activities that had an effect in this District.
11
            20.    Venue is proper in this District because STAAR and the Individual
12
     Defendants have conducted business in this District, and Defendants’ actions have had an
13
     effect in this District.
14
                                               PARTIES
15
            Plaintiff
16
            21.    Plaintiff is a current shareholder of STAAR common stock. Plaintiff has
17
     continuously held STAAR common stock at all relevant times. Plaintiff is a citizen of the
18
     State of Texas.
19
            Nominal Defendant STAAR
20
            22.    STAAR is a Delaware corporation with its principal executive offices
21
     located at 25651 Atlantic Ocean Drive, Lake Forest, California, 92630. STAAR’s shares
22
     trade on the Nasdaq Global Select Market (“NASDAQ”) under the ticker symbol
23
     “STAA.”
24
            Defendant Mason
25
            23.    Defendant Caren L. Mason (“Mason”) has been the President and CEO of
26
     STAAR since March 1, 2015, and has served as a member of the Board since 2014.
27
     According to the Company’s Schedule 14A filed with the SEC on July 20, 2020 (the
28
                                                    5
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 7 of 48 Page ID #:7



 1
     “2020 Proxy Statement”), as of June 1, 2020, Defendant Mason beneficially owned
 2
     899,336 shares of the Company’s common stock. Given that the price per share of the
 3
     Company’s common stock at the close of trading on June 1, 2020 was $39.73, Defendant
 4
     Mason owned approximately $35.7 million worth of STAAR stock.
 5
           24.    Defendant Mason’s employment agreement provides for an annual salary of
 6
     $525,000, with eligibility to receive an annual incentive target bonus equal to up to 75%
 7
     of her base salary, at the discretion of the Compensation Committee of the Board of
 8
     Directors based on meeting certain goals. Defendant Mason is eligible for periodic equity
 9
     awards at the discretion of the Board.
10
           25.    The Company’s 2020 Proxy Statement stated the following about Defendant
11
     Mason:
12
                  Background. Ms. Mason was elected to STAAR’s Board of
13                Directors at its 2014 Annual Meeting, and she has served as
                  STAAR’s Chief Executive Officer since March 1, 2015. From
14                2010 to 2012, Ms. Mason served as Chief Executive Officer of
                  Verinata Health, Inc. (f/k/a Artemis Health, Inc.), a provider of
15                non-invasive prenatal genetic sequencing tests for the early
                  identification of fetal chromosomal abnormalities. In February
16                2013, Verinata was acquired by Illumina. Ms. Mason served as
                  the President, Chief Executive Officer and a Director of Quidel
17                Corporation from 2004 to 2009, a publicly traded company
                  engaged in the development, manufacturing and marketing of
18                rapid diagnostic solutions at the professional point of care in
                  infectious diseases and reproductive health. Prior to joining
19                Quidel, Ms. Mason provided consultative services from 2003 to
                  2004 for Eastman Kodak Health Imaging as a result of the sale
20                of MiraMedica, Inc., to Eastman Kodak. She served as
                  President and Chief Executive Officer for MiraMedica, Inc., an
21                early phase start-up developing computer aided detection
                  software for breast cancer, from 2002 through 2003. Prior to
22                her tenure with MiraMedica, Inc., Ms. Mason served as Chief
                  Executive Officer of eMed Technologies of Lexington,
23                Massachusetts, a teleradiology and picture archiving and
                  communications systems business. Ms. Mason served as
24                General Manager of the Women’s Healthcare business and as a
                  General Manager in various capacities for the Services business
25                of General Electric Healthcare from 1996 to 2000. Ms. Mason’s
                  additional healthcare experience includes her tenure with Bayer
26                AG/AGFA from 1989 to 1996 where she last held the positions
                  of Senior Vice President for Bayer Corporate Health Care and
27                Senior Vice President for the AGFA Technical Imaging
                  Business Group. Ms. Mason began her career in healthcare with
28                American Hospital Supply/Baxter Healthcare in sales,
                                                  6
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 8 of 48 Page ID #:8



 1                 marketing and managerial roles from 1977 through 1988. Ms.
                   Mason received her B.A. from Indiana University. Ms. Mason’s
 2                 prior corporate governance experience includes both private
                   and public boards with Verinata Health, eMed Technologies,
 3                 MiraMedica and Quidel Corporation. She currently serves as a
                   director on the Board of The Medical Device Manufacturers
 4                 Association, MDMA, a medical device trade association
                   headquartered in Washington, D.C., and on the Advisory Board
 5                 for InDevR, Inc., a biotechnology company in Boulder,
                   Colorado developing diagnostic and vaccine technologies. Ms.
 6                 Mason also serves on the Board of Directors of the ASCRS
                   Foundation and the ICO Foundation, both of which are global
 7                 nonprofit organizations focused on humanitarian eye care and
                   education.
 8
                   Qualifications. The Board of Directors concluded that in
 9                 addition to her broad healthcare background and medical device
                   company expertise, Ms. Mason, STAAR’s Chief Executive
10                 Officer, should serve on its Board of Directors to provide a
                   critical link between management and our Board. Before Ms.
11                 Mason became Chief Executive Officer, in 2014 the Board
                   nominated her to serve as an independent director. Ms. Mason
12                 has nearly 35 years of senior executive experience at innovative
                   healthcare, life sciences, diagnostic technology, and medical
13                 device companies.
14         26.     Upon information and belief, Defendant Mason is a citizen of the State of
15   California.
16         Defendant Andrews
17         27.     Defendant Deborah Andrews (“Andrews”) was the CFO of STAAR until
18   July 2020. Defendant Andrews also served as STAAR’s interim CFO from April 2017 to
19   September 2017, Vice President/CFO from August 2005 to September 2013, and various
20   other positions since 1995. According to the Company’s 2020 Proxy Statement, as of
21   June 1, 2020, Defendant Andrews beneficially owned 43,624 shares of the Company’s
22   common stock. Given that the price per share of the Company’s common stock at the
23   close of trading on June 1, 2020 was $39.73, Defendant Andrews owned approximately
24   $1.7 million worth of STAAR stock.
25         28.     Defendant Andrews’ employment agreement provides for an annual salary
26   of $335,000, with eligibility to receive an annual incentive target bonus equal to up to
27   45% of her base salary, at the discretion of the Compensation Committee of the Board of
28
                                                 7
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 9 of 48 Page ID #:9



 1
     Directors based on meeting certain goals, and was granted 25,000 stock options and
 2
     12,500 restricted stock units (“RSUs”) of STAAR.
 3
           29.    During the period of time when the Company materially misstated
 4
     information to the investing public to keep the stock price inflated, and before the scheme
 5
     was exposed, Defendant Andrews made the following sales of Company stock, and made
 6
     no purchases of Company stock:
 7
 8           Date                   Shares                 Cost                 Proceeds
 9
          3/23/2020                  834                  $27.42                 $22,868
10
11         30.    Thus, in total, before the fraud was exposed, she sold 834 Company shares
12   on inside information, for which she received approximately $22,868. Her insider sale
13   made with knowledge of material non-public information before the material
14   misstatements and omissions were exposed demonstrate her motive in facilitating and
15   participating in the scheme.
16         31.    The Company’s 2020 Proxy Statement stated the following about Defendant
17   Andrews:
18                Ms. Andrews has served as Chief Financial Officer since
                  September 2017. From April 2017 to September 2017 she
19                served as STAAR’s interim Chief Financial Officer. Prior to
                  that, from September 2013 to April 2017, she served as Chief
20                Accounting Officer. From August 2005 to September 2013 she
                  served as STAAR’s Vice President, Chief Financial Officer.
21                She has been employed by STAAR since 1995, serving as
                  Principal Financial Officer from April 2005 to August 2005,
22                Global Controller from 2001 to 2005, Vice President, Finance,
                  of STAAR Surgical AG (Switzerland) from 1999 to 2001, and
23                Assistant Controller from 1995 to 1999. She previously served
                  as an internal auditor for Bourns, Inc., a maker of electronic
24                components, from 1994 to 1995, and an auditor for KPMG Peat
                  Marwick from 1991 to 1994. Since April 2014 she has served
25                on the Board of Directors and Audit and Compensation
                  Committees of Lineage Cell Therapeutics, formerly known as
26                BioTime, Inc. Ms. Andrews earned her B.S. in Accounting
                  from California State University, San Bernardino.
27
28
                                                8
                            Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 10 of 48 Page ID #:10



 1
                 32.      Upon information and belief, Defendant Andrews is a citizen of the State of
 2
      California.
 3
                 Defendant Williams
 4
                 33.      Defendant Patrick F. Williams (“Williams”) is the current CFO of STAAR.
 5
                 34.      The Company’s website1 stated the following about Defendant Williams:
 6
                          Mr. Williams was appointed Chief Financial Officer in July
 7                        2020. From 2016 to 2019, he served as the Chief Financial
                          Officer of Sientra, Inc. before transitioning to General Manager
 8                        for its miraDry® business unit. Prior to that, from 2012 to 2016,
                          Mr. Williams served as Chief Financial Officer of ZELTIQ
 9                        Aesthetics, Inc., a publicly-traded medical device company that
                          was acquired by Allergan. Previously, Mr. Williams served as
10                        Vice President in finance, strategy and investor relations roles
                          from 2007 to 2012 at NuVasive, Inc., a San-Diego based
11                        medical device company. He has also held finance roles with
                          Callaway Golf and Kyocera Wireless. Mr. Williams received an
12                        MBA in Finance and Management from San Diego State
                          University and a Bachelor of Arts in Economics from the
13                        University of California, San Diego.
14               35.      According to current report filed on Form 8-K on July 6, 2020, Defendant
15    Williams’ employment agreement provides for an annual salary of $395,000, with
16    eligibility to receive an annual incentive target bonus equal to up to 50% of his base
17    salary, at the discretion of the Compensation Committee of the Board of Directors based
18    on meeting certain goals.
19               36.      Upon information and belief, Defendant Williams is a citizen of the State of
20    California.
21               Defendant Farrell
22               37.      Defendant Stephen C. Farrell (“Farrell”) has served on the Board of STAAR
23    since January 2016, and also serves as Chairman of Audit Committee and as a member of
24    Nominating and Governance Committee. According to the Company’s 2020 Proxy
25    Statement, as of June 1, 2020, Defendant Farrell beneficially owned 73,602 shares of the
26    Company’s common stock. Given that the price per share of the Company’s common
27
28    1
          https://investors.staar.com/investor-resources-and-faqs/corporate-governance/default.aspx#officers.
                                                            9
                                        Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 11 of 48 Page ID #:11



 1
      stock at the close of trading on June 1, 2020 was $39.73, Defendant Farrell owned
 2
      approximately $2.9 million worth of STAAR stock.
 3
            38.     The Company’s 2020 Proxy Statement stated the following about Defendant
 4
      Farrell:
 5
                    Background. Mr. Farrell has served since 2011 as the Chief
 6                  Executive Officer and a member of the Board of Directors of
                    Convey Health Solutions, a private equity sponsored
 7                  technology-enabled healthcare business process outsourcer.
                    Also, since 2012 he has served as a member of the Board of
 8                  Directors of Lineage Cell Therapeutics, formerly known as
                    BioTime, Inc., a clinical stage biotechnology company focused
 9                  in the field of regenerative medicine. From 2008 to 2009, Mr.
                    Farrell served as the Executive Vice President and Chief
10                  Financial Officer for Stream Global Services, a business
                    process outsourcer. From 1999 to 2007, Mr. Farrell served as
11                  President of PolyMedica Corporation, a publicly traded
                    provider of diabetes supplies that was acquired by Medco
12                  Health Solutions in 2007. From 2007 to 2014, he served as a
                    member of the Board of Directors of Questcor Pharmaceuticals,
13                  a biopharmaceutical company that was acquired by
                    Mallinckrodt PLC in 2014. Mr. Farrell spent five years as a
14                  Senior Manager at PricewaterhouseCoopers auditing leading
                    public companies from 1994 to 1999. He received his B.A.
15                  from Harvard University and earned a M.B.A. at the University
                    of Virginia, Darden School of Business.
16
                    Qualifications. The Board of Directors concluded that Mr.
17                  Farrell should serve on the Board of Directors because he brings
                    significant operating, financial and board experience to STAAR.
18                  He has a strong knowledge of healthcare, having led
                    PolyMedica and Convey Health Solutions, and having served as
19                  Chairperson of the Audit and Corporate Citizenship Committees
                    for Questcor Pharmaceuticals and Lineage Cell Therapeutics,
20                  and also would qualify as a financial expert. His expertise in
                    healthcare distribution, accounting and financial stewardship
21                  will add a valuable skill set and strategic perspective to our
                    Board.
22
            39.     Upon information and belief, Defendant Farrell is a citizen of the State of
23
      California.
24
            Defendant Moore
25
            40.     Defendant John C. Moore (“Moore”) serves on the Board of STAAR, and
26
      also serves as a member of the Audit Committee and Compensation Committee.
27
      According to the Company’s 2020 Proxy Statement, as of June 1, 2020, Defendant
28
                                                 10
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 12 of 48 Page ID #:12



 1
      Moore beneficially owned 179,178 shares of the Company’s common stock. Given that
 2
      the price per share of the Company’s common stock at the close of trading on June 1,
 3
      2020 was $39.73, Defendant Moore owned approximately $7.1 million worth of STAAR
 4
      stock.
 5
               41.   The Company’s 2020 Proxy Statement stated the following about Defendant
 6
      Moore:
 7                   Background. From December 2012 through December 2016,
                     Mr. Moore served as a director and Chairperson of the Board of
 8                   Directors of Optovue, Inc., an ophthalmic medical device
                     company. From May 2014 through December 2018 Mr. Moore
 9                   served as Chief Technical Officer of TearSolutions, Inc., a
                     company focused on a natural replacement therapy for dry eyes.
10                   Since December 2018 he has served as a Board Observer at
                     TearSolutions. Between April 2005 and January 2007, Mr.
11                   Moore served as Chief Executive Officer of Notal Vision, an
                     Israel-based ophthalmic company that develops diagnostic
12                   solutions for the early detection and monitoring of age-related
                     macular degeneration (AMD). Mr. Moore served as the
13                   President and Chief Executive Officer of Laser Diagnostic
                     Technologies, a manufacturer of ophthalmic diagnostic laser
14                   devices used for the early detection of glaucoma, from 2000
                     until 2004 when it was acquired by Carl Zeiss Meditec, Inc.
15                   Before this, Mr. Moore was a vice president at Alcon
                     Laboratories, one of the largest companies in the ophthalmic
16                   surgical sector, where he was responsible for pursuing and
                     executing strategic acquisitions and partnerships to broaden that
17                   company’s product portfolio. Mr. Moore also spent more than
                     10 years in various leadership roles at Carl Zeiss, Inc., a
18                   multinational ophthalmic company with primary businesses in
                     optics, medical, scientific and semiconductor products. Mr.
19                   Moore received his B.S. in General Science from University of
                     Rochester.
20
                     Qualifications. Mr. Moore’s extensive experience in the
21                   ophthalmic and medical device industries encompasses both
                     large, well established companies and innovative start-ups. The
22                   Board of Directors concluded that Mr. Moore should serve on
                     the Board of Directors because of his familiarity with relevant
23                   technical aspects of the ophthalmic industry and the challenges
                     faced by emerging companies in the ophthalmic sector.
24                   Throughout his tenure as a STAAR director, Mr. Moore has
                     been an important resource for the Board of Directors,
25                   contributing valuable insights in numerous areas, including
                     research and development and international operations in the
26                   medical device industry.
27
28
                                                  11
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 13 of 48 Page ID #:13



 1
            42.     Upon information and belief, Defendant Moore is a citizen of the State of
 2
      California.
 3
            Defendant Silverman
 4
            43.     Defendant Louis E. Silverman (“Silverman”) has served on the Board of
 5
      STAAR since September 2014, and also serves as Chairman of the Board, Chairman of
 6
      the Compensation Committee, and as a member of the Nominating and Governance
 7
      Committee. According to the Company’s 2020 Proxy Statement, as of June 1, 2020,
 8
      Defendant Silverman beneficially owned 88,046 shares of the Company’s common stock.
 9
      Given that the price per share of the Company’s common stock at the close of trading on
10
      June 1, 2020 was $39.73, Defendant Silverman owned approximately $3.5 million worth
11
      of STAAR stock.
12
            44.     The Company’s 2020 Proxy Statement stated the following about Defendant
13
      Silverman:
14                  Background. Since February 2014, Mr. Silverman has served as
                    the Chairperson and Chief Executive Officer of privately held
15                  Advanced ICU Care, Inc., a health care services company
                    providing tele-ICU monitoring services to hospitals. From June
16                  2012 through February 2014, Mr. Silverman served as a
                    consultant and Board advisor for private equity investors and
17                  others regarding health care technology and health care
                    technology service companies, and health care services
18                  portfolio investments. From September 2009 through June
                    2012, Mr. Silverman was Chief Executive Officer of Marina
19                  Medical Billing Services, Inc., a revenue cycle management
                    company serving ER physicians nationally. Previously, from
20                  September 2008 through August 2009, Mr. Silverman served as
                    President and Chief Executive Officer of Qualcomm-backed
21                  health care start-up LifeComm. From August 2000 through
                    August 2008, Mr. Silverman served as the President and Chief
22                  Executive officer of Quality Systems, Inc., a publicly traded
                    developer of medical and dental practice management and
23                  patient records software. From 1993 through 2000, he served as
                    Chief Operating Officer of CorVel Corporation, a publicly
24                  traded national managed care services/technology company.
                    Mr. Silverman earned a B.A. from Amherst College and an
25                  M.B.A. from Harvard Business School.
26                  Qualifications. The Board of Directors concluded that Mr.
                    Silverman should serve on the Board of Directors because he
27                  brings to the Board of Directors senior executive experience in
                    leadership and corporate strategy from various healthcare
28                  technology and services companies.
                                                  12
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 14 of 48 Page ID #:14



 1
            45.      Upon information and belief, Defendant Silverman is a citizen of the State of
 2
      California.
 3
                    FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
 4
            46.      By reason of their positions as officers, directors, and/or fiduciaries of
 5
      STAAR and because of their ability to control the business and corporate affairs of
 6
      STAAR, the Individual Defendants owed STAAR and its shareholders fiduciary
 7
      obligations of trust, loyalty, good faith, and due care, and were and are required to use
 8
      their utmost ability to control and manage STAAR in a fair, just, honest, and equitable
 9
      manner. The Individual Defendants were and are required to act in furtherance of the best
10
      interests of STAAR and its shareholders so as to benefit all shareholders equally.
11
            47.      Each director and officer of the Company owes to STAAR and its
12
      shareholders the fiduciary duty to exercise good faith and diligence in the administration
13
      of the Company and in the use and preservation of its property and assets and the highest
14
      obligations of fair dealing.
15
            48.      The Individual Defendants, because of their positions of control and
16
      authority as directors and/or officers of STAAR, were able to and did, directly and/or
17
      indirectly, exercise control over the wrongful acts complained of herein.
18
            49.      To discharge their duties the officers and directors of STAAR were required
19
      to exercise reasonable and prudent supervision over the management, policies, controls,
20
      and operations of the Company.
21
            50.      Each Individual Defendant, by virtue of his or her position as a director
22
      and/or officer, owed to the Company and to its shareholders the highest fiduciary duties
23
      of loyalty, good faith, and the exercise of due care and diligence in the management and
24
      administration of the affairs of the Company as well as in the use and preservation of its
25
      property and assets. The conduct of the Individual Defendants complained of herein
26
      involves a knowing and culpable violation of their obligations as directors and officers of
27
      STAAR, the absence of good faith on their part, or a reckless disregard for their duties to
28
                                                  13
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 15 of 48 Page ID #:15



 1
      the Company and its shareholders that the Individual Defendants were aware or should
 2
      have been aware posed a risk of serious injury to the Company. The conduct of the
 3
      Individual Defendants who were also officers and directors of the Company has been
 4
      ratified by the remaining Individual Defendants who collectively comprised STAAR’s
 5
      Board at all relevant times.
 6
            51.    As senior executive officers and directors of a publicly-traded company
 7
      whose common stock was registered with the SEC pursuant to the Exchange Act and
 8
      traded on NASDAQ, the Individual Defendants had a duty to prevent and not to effect the
 9
      dissemination of inaccurate and untruthful information with respect to the Company’s
10
      financial condition, performance, growth, operations, financial statements, business,
11
      products, management, earnings, internal controls, and present and future business
12
      prospects, and had a duty to cause the Company to disclose omissions of material fact in
13
      its regulatory filings with the SEC all those facts described in this Complaint that it failed
14
      to disclose, so that the market price of the Company’s common stock would be based
15
      upon truthful and accurate information.
16
            52.    To discharge their duties, the officers and directors of STAAR were required
17
      to exercise reasonable and prudent supervision over the management, policies, practices,
18
      and internal controls of the Company. By virtue of such duties, the officers and directors
19
      of STAAR were required to, among other things:
20
            (a)    ensure that the Company was operated in a diligent, honest, and prudent
21
      manner in accordance with the laws and regulations of Delaware, California, and the
22
      United States, and pursuant to STAAR’s own Code of Business Conduct and Ethics (the
23
      “Code of Ethics”);
24
            (b)    conduct the affairs of the Company in an efficient, business-like manner so
25
      as to make it possible to provide the highest quality performance of its business, to avoid
26
      wasting the Company’s assets, and to maximize the value of the Company’s stock;
27
28
                                                 14
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 16 of 48 Page ID #:16



 1
            (c)    remain informed as to how STAAR conducted its operations, and, upon
 2
      receipt of notice or information of imprudent or unsound conditions or practices, to make
 3
      reasonable inquiry in connection therewith, and to take steps to correct such conditions or
 4
      practices;
 5
            (d)    establish and maintain systematic and accurate records and reports of the
 6
      business and internal affairs of STAAR and procedures for the reporting of the business
 7
      and internal affairs to the Board and to periodically investigate, or cause independent
 8
      investigation to be made of, said reports and records;
 9
            (e)    maintain and implement an adequate and functioning system of internal
10
      legal, financial, and management controls, such that STAAR’s operations would comply
11
      with all applicable laws and STAAR’s financial statements and regulatory filings filed
12
      with the SEC and disseminated to the public and the Company’s shareholders would be
13
      accurate;
14
            (f)    exercise reasonable control and supervision over the public statements made
15
      by the Company’s officers and employees and any other reports or information that the
16
      Company was required by law to disseminate;
17
            (g)    refrain from unduly benefiting themselves and other Company insiders at the
18
      expense of the Company; and
19
            (h)    examine and evaluate any reports of examinations, audits, or other financial
20
      information concerning the financial affairs of the Company and to make full and
21
      accurate disclosure of all material facts concerning, inter alia, each of the subjects and
22
      duties set forth above.
23
            53.    Each of the Individual Defendants further owed to STAAR and the
24
      shareholders the duty of loyalty requiring that each favor STAAR’s interest and that of its
25
      shareholders over their own while conducting the affairs of the Company and refrain
26
      from using their position, influence or knowledge of the affairs of the Company to gain
27
      personal advantage.
28
                                                   15
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 17 of 48 Page ID #:17



 1
            54.     At all times relevant hereto, the Individual Defendants were the agents of
 2
      each other and of STAAR and were at all times acting within the course and scope of
 3
      such agency.
 4
            55.     Because of their advisory, executive, managerial, and directorial positions
 5
      with STAAR, each of the Individual Defendants had access to adverse, non-public
 6
      information about the Company.
 7
            56.     The Individual Defendants, because of their positions of control and
 8
      authority, were able to and did, directly or indirectly, exercise control over the wrongful
 9
      acts complained of herein, as well as the contents of the various public statements issued
10
      by STAAR.
11
          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
12
            57.     In committing the wrongful acts alleged herein, the Individual Defendants
13
      have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
14
      concert with and conspired with one another in furtherance of their wrongdoing. The
15
      Individual Defendants caused the Company to conceal the true facts as alleged herein.
16
      The Individual Defendants further aided and abetted and/or assisted each other in
17
      breaching their respective duties.
18
            58.     The purpose and effect of the conspiracy, common enterprise, and/or
19
      common course of conduct was, among other things, to facilitate and disguise the
20
      Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
21
      enrichment, abuse of control, gross mismanagement, waste of corporate assets, and
22
      violations of the Exchange Act.
23
            59.     The Individual Defendants accomplished their conspiracy, common
24
      enterprise, and/or common course of conduct by causing the Company purposefully,
25
      recklessly,    or   negligently   to   conceal   material   facts,   fail   to   correct   such
26
      misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
27
      and course of conduct, the Individual Defendants collectively and individually took the
28
                                                  16
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 18 of 48 Page ID #:18



 1
      actions set forth herein. Because the actions described herein occurred under the authority
 2
      of the Board, each of the Individual Defendants who are directors of STAAR was a
 3
      direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or
 4
      common course of conduct complained of herein.
 5
            60.       Each of the Individual Defendants aided and abetted and rendered
 6
      substantial assistance in the wrongs complained of herein. In taking such actions to
 7
      substantially assist the commission of the wrongdoing complained of herein, each of the
 8
      Individual Defendants acted with actual or constructive knowledge of the primary
 9
      wrongdoing, either took direct part in, or substantially assisted the accomplishment of
10
      that wrongdoing, and was or should have been aware of his or her overall contribution to
11
      and furtherance of the wrongdoing.
12
            61.       At all times relevant hereto, each of the Individual Defendants was the agent
13
      of each of the other Individual Defendants and of STAAR and was at all times acting
14
      within the course and scope of such agency.
15
                                     STAAR’S CODE OF ETHICS
16
            62.       The Company has adopted a Code of Ethics that applies to all directors,
17
      officers and employees of the Company worldwide, including employees of STAAR’s
18
      subsidiaries.
19
            63.       STAAR adopted the Code of Ethics to implement its policies of
20
      (i) ”requir[ing] high standards of business ethics and integrity on the part of all
21
      employees”; and (ii) “comply[ing] with all applicable laws and regulations in the conduct
22
      of its business.”
23
            64.       According to the Code of Ethics, in a section titled “Compliance with Laws
24
      and Internal Policies,” the Company “requires that all employees, officers and directors
25
      comply with all laws, rules and regulations applicable to the Company wherever it does
26
      business. [STAAR expects those bound by the Code of Ethics] to use good judgment and
27
28
                                                   17
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 19 of 48 Page ID #:19



 1
      common sense in seeking to comply with all applicable laws, rules and regulations and to
 2
      ask for advice when you are uncertain about them.”
 3
            65.       In a section titled, “Conflicts of Interest,” the Code of Ethics stated the
 4
      following, requiring any such conflicts to be reported:
 5
                  • Avoid any relationship that might impair, or even appear to
 6                  impair, the proper performance of your STAAR-related
                    responsibilities.
 7
                  • Avoid any situation that might affect your independence of
 8                  judgment with respect to any business dealings between
                    STAAR and any other organization or individual.
 9
10          66.       The Company listed as examples number of ways in which a conflict of
11    interest could arise.
12
            67.       The “Mandatory Disclosure” section of the Code of Ethics further stated the
13
      following:
14
15                    STAAR may be suspended and/or debarred as a government
                      contractor for a knowing failure by a principal to timely
16                    disclose to the government, in connection with the award, or
17                    performance, credible evidence of:

18                •   a violation of Federal criminal law involving fraud, conflict of
                      interest, bribery, or gratuity violations found in Title 18 of the
19
                      United States Code;
20                •   a violation of the civil False Claims Act; or
                  •   credible evidence of a significant overpayment, other than
21
                      overpayments resulting from contract financing payments as
22                    defined in FAR 32.001.
23          68.       In a section titled, “Honest and Ethical Conduct and Fair Dealing,” the Code
24    of Ethics stated the following:
25                • We should endeavor to deal honestly, ethically and fairly with
                    the Company’s suppliers, customers, competitors and
26                  employees.
                  • Statements regarding STAAR’s products and services or
27                  otherwise must not be untrue, misleading, deceptive or
                    fraudulent.
28
                                                   18
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 20 of 48 Page ID #:20



 1                • You must not take unfair advantage of anyone through
                    manipulation, concealment, abuse of privileged information,
 2                  misrepresentation of material facts or any other unfair-dealing
                    practice.
 3
            69.      In a section titled, “Insider Trading,” the Code of Ethics prohibited the
 4
      following:
 5
                  • We are prohibited from engaging, or assisting others in
 6                  engaging, in any transactions involving STAAR securities, or
                    the securities of any other entity with whom the STAAR is
 7                  engaged (such as suppliers or customers), or with whom
                    STAAR will be engaged, in a business transaction, while you
 8                  are in possession of any material confidential information about
                    STAAR or the other entity (meaning information that
 9                  significantly affects, or would reasonably be expected to have
                    an effect on, the market price or value of STAAR’s securities).
10                • You are also prohibited from communicating such confidential
                    information to others who might trade securities on the basis of
11                  that information.
12          70.      The Code of Ethics also has a section titled “Accuracy of Books and
13    Records and Public Reports,” setting forth the following:
14                • We must honestly and accurately report all business
                    transactions.
15                • You are responsible for the accuracy of your records and
                    reports. Accurate information is essential to STAAR’s ability to
16                  meet legal and regulatory obligations.
                  • All Company books, records and accounts shall be maintained
17                  in accordance with all applicable regulations and standards and
                    accurately reflect the true nature of the transactions they record.
18                  The financial statements of STAAR must conform to generally
                    accepted accounting rules and STAAR’s accounting policies.
19                • No undisclosed or unrecorded account or fund shall be
                    established for any purpose.
20                • You must not make any false or misleading entries in STAAR’s
                    books or records for any reason.
21                • No disbursement of corporate funds or other corporate property
                    shall be made without adequate supporting documentation.
22                • It is STAAR’s policy to provide full, fair, accurate, timely and
                    understandable disclosure in reports and documents filed with,
23                  or submitted to, the Securities and Exchange Commission
                    (“SEC”) and in other public communications.
24
25          71.      Regarding “Business Ethics,” the Code of Ethics stated, in relevant part, the
26    following:
27                • STAAR will strive to meet its objectives, but will never
28                  compromise its ethics.
                                                  19
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 21 of 48 Page ID #:21



 1                • Each of us must promote honest and ethical conduct.
 2
            72.      The   Code    of   Ethics   further   stated,   regarding   “Manager
 3
      Responsibilities,” as follows:
 4
                  • All STAAR business leaders and managers must show a
 5                  commitment to our culture of integrity through their actions.
                  • All STAAR business leaders and managers also must promote
 6                  an environment where compliance is expected and ethical
                    behavior is the norm.
 7                • All employees must comply with STAAR’s policies and
                    principles.
 8                • No one should ask a STAAR employee to break the law, or go
                    against STAAR’s principles, policies and procedures.
 9
10          73.      In a section titled, “Protection and Proper Use of Company Assets,” the
11    Code of Ethics maintained that, “We should all protect STAAR’s assets. Theft,
12    carelessness and waste have a direct impact on STAAR’s financial performance.”
13          74.      The Individual Defendants violated STAAR’s Code of Ethics by engaging in
14    or permitting the schemes to issue materially false and misleading statements to the
15    investing public and to facilitate and disguise the Individual Defendants’ violations of
16    law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross
17    mismanagement, waste of corporate assets, and violations of the Exchange Act, and
18    failing to report the same. Moreover, Defendant Andrews violated the Code of Ethics by
19    engaging in insider trading. In further violation of the Code of Ethics, the Individual
20    Defendants failed to maintain the accuracy of Company records and reports, comply with
21    laws and regulations, and act in an honest and ethical manner.
22                         INDIVIDUAL DEFENDANTS’ MISCONDUCT
23          Background
24          75.      STAAR is a surgical eye Company that designs, develops, manufactures,
25    and sells implantable lenses. The Company touts itself as the leading manufacturer of
26    lenses used globally in corrective or “refractive” surgeries, as well as in cataract
27    surgeries.
28
                                                 20
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 22 of 48 Page ID #:22



 1
            76.    The Company generates all of its sales from its one business segment,
 2
      ophthalmic surgical products. The Company has two primary products: ICLs (for
 3
      refractive surgery) and IOLs (for cataract surgery).
 4
            77.    STAAR makes ICLs for certain correct severe myopia (nearsightedness), but
 5
      the procedure is about three times as expensive as LASIK. High out of pocket costs
 6
      discourage only those with severe vision problems from getting ICL surgery.
 7
            78.    Not surprisingly, then, the Company has struggled to make profits outside of
 8
      China, and its Compound Annual Growth Rate (“CAGR”) outside of China has only been
 9
      5% over the last decade.
10
            79.    However, over the same ten years, STAAR’s CAGR in China was stated to
11
      be 37%.
12
            80.    Focusing on China, analysts from J Capital Research looked into STAAR’s
13
      worldwide operations and concluded that the Company’s sales in China were overstated
14
      by about 33%. Moreover, those fake sales would have become profit, such that the $21.5
15
      million in overstated sales represented 152% of the Company’s total profit—meaning
16
      that without the fake Chinese sales, STAAR was actually losing money.
17
            81.    Throughout the Relevant Period, STAAR’s independent auditor has been
18
      BDO USA, LLP, but neither the American nor Chinese arms of BDO were able to audit
19
      STAAR’s sales in China.
20
            False and Misleading Statements
21
            February 26, 2020 Press Release
22
            82.    On February 26, 2020, the Company issued a press release which was also
23
      attached to its Form 8-K signed by Defendant Mason and filed with the SEC the same
24
      day, announcing its financial results for the fourth quarter and fiscal year ended January
25
      3, 2020.
26
            83.    STAAR reported that full year “Record Net Sales of $150.2 Million” had
27
      increased by 21% year-over-year, ICL sales were up 28% year-over-year, gross margins
28
                                                21
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 23 of 48 Page ID #:23



 1
      had improved to 74.5% of sales compared to 73.8% of sales the prior year, and full year
 2
      net income had increased $0.30 per share versus prior year net income of $0.11 per share.
 3
            84.   Defendant Mason stated, in relevant part:
 4
                  We closed 2019 with strong fourth quarter results leading to
 5                full year performance above our committed targets for ICL unit
                  growth, total revenue growth, cash generation and earnings per
 6                share. STAAR entered 2020 with continued financial and
                  operating momentum. We achieved progress on our clinical and
 7                regulatory strategic imperatives with a new CE Mark approval
                  for use of our ICL as a supplemental lens and the first patient
 8                implant in our U.S. EVO clinical trial . . . . 27% ICL unit
                  growth for the fourth quarter included Japan up 95%, China up
 9                43%, Germany up 29%, Spain up 20%, India up 16% and the
                  U.S. up 10% as compared to the prior year period. As with
10                many other companies, we are assessing and managing through
                  the potential impact of the coronavirus on our business in China
11                and elsewhere. Our thoughts are with all those who have been
                  or may become impacted globally by the coronavirus. We have
12                been directly in touch with and have been working with our
                  China customers. Our customers have experienced a mandated
13                pause in procedures during the month of February and our ICL
                  unit volume will be impacted in the first quarter. We currently
14                expect a potential $5 million to $7 million delay in sales orders.
                  The STAAR China team has been engaged in an extensive
15                remote customer outreach program that includes digital training
                  courses. For example, during the week of February 10th,
16                STAAR China had more than 2,500 healthcare professionals
                  participate in online training. Attendees included roughly 500
17                ophthalmic surgeons, as well as nurses, examiners and ICL
                  specialists. We understand that our customers are hopeful to
18                resume robust clinical activities, including implantation of the
                  EVO ICL family of lenses, in March. Excluding any potential
19                full year impact from the coronavirus, at this time we are
                  maintaining our full year sales outlook.
20
            February 26, 2020 Form 10-K
21
            85.   On February 26, 2020, STAAR filed its annual report on a Form 10-K, for
22
      the fiscal year ended January 3, 2020 (the “2019 10-K”) which was signed by Defendants
23
      Mason and Andrews and contained certifications pursuant to Rule 13a-14(a) and 15d-
24
      14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by
25
      Defendants Mason and Andrews attesting to the accuracy of the 2019 10-K.
26
27
28
                                                22
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 24 of 48 Page ID #:24



 1
                 86.      STAAR reported in the 2019 10-K that “[o]ne customer, Shanghai
 2
      Lan[g]sheng,2 our China distributor who sells in to [sic] China and Hong Kong,
 3
      accounted for more than 43% of our consolidated net sales during fiscal 2019.” STAAR
 4
      represented that net sales to Shanghai Lansheng for the three fiscal years were as follows:
 5
 6
 7
 8
 9
10
11
                 87.      STAAR further reported in the 2019 10-K that its “[m]arketing and selling
12
      expenses for 2019 were $45.5 million, an increase of 17.9% when compared with $38.6
13
      million for 2018,” which were an increase of 35.9% when compared to expenses of $28.4
14
      million in 2017. STAAR explained that the 2019 “increase in marketing and selling
15
      expenses” was “due to an increase in headcount and salary-related expenses including
16
      stock-based compensation and continuing investments in digital, consumer, and strategic
17
      marketing, and travel expenses.” STAAR further stated that:
18
                          We also enter into certain strategic cooperation agreements with
19                        customers in which, as consideration for certain commitments
                          made by the customer, including minimum purchase
20                        commitments, we agree, among other things, to pay for
                          marketing, educational training and general support of our
21                        products. The provisions in these arrangements allow for these
                          payments to be made directly to the customer or payments can
22                        be made directly to a third party for distinct marketing,
                          educational training and general support services provided to or
23                        on behalf of the customer by the third party. For payments we
                          make to another party, or reimburse the customer for distinct
24                        marketing and support services, we recognize these payments
                          as sales and marketing expense as incurred. These strategic
25                        cooperation agreements are generally for periods of 12 months
                          or more with 8 27.0 quarterly minimum purchase commitments.
26
27
28    2
          The correct spelling is Lansheng.
                                                           23
                                        Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 25 of 48 Page ID #:25



 1
            88.   STAAR further reported in the 2019 10-K that the Company had incurred
 2
      “Research and development” expenses for the 2019 fiscal year of $25.298 million, an
 3
      increase of approximately 14.8% from $22.028 million in the prior year. Additionally,
 4
      “[r]esearch and development expense consist[s] primarily of compensation and related
 5
      costs for personnel responsible for the research and development of new and existing
 6
      products, the regulatory and clinical activities required to acquire and maintain product
 7
      approvals globally and medical affairs expenses. These costs are expensed as incurred.”
 8
            April 13, 2020 Press Release
 9
            89.   On April 13, 2020, the Company issued a press release which was also
10
      attached to its Form 8-K signed by Defendant Mason and filed with the SEC the same
11
      day, to provide a COVID-19 business update. STAAR announced:
12                 STAAR expects total net sales for the first quarter ended April
                   3, 2020 to be approximately $34.9 million, up approximately
13                 7% as compared to the prior year period. The Company
                   estimates COVID-19 negatively impacted first quarter sales by
14                 approximately $4 million, less than previously estimated.
                   Despite the pandemic’s impact on business, first quarter ICL
15                 unit growth is expected to be up approximately 9% with strong
                   performance in Japan, Korea, Canada, Germany and the rest of
16                 Asia Pacific countries not including China. China’s growth was
                   up 7% due to a strong January and ordering resuming in the
17                 final two weeks of the quarter. Implant rates in China were up
                   significantly in the past two weeks.
18
            May 6, 2020 Press Release
19
            90.   On May 6, 2020, the Company issued a press release which was also
20
      attached to its Form 8-K signed by Defendant Mason and filed with the SEC the same
21
      day, announcing STAAR’s financial results for the first fiscal quarter ended April 3,
22
      2020. STAAR reported net sales of $35.2 million, up 8% from the prior year quarter, and
23
      ICL sales of $29.3 million, up 6% from the prior year quarter. STAAR further stated that
24
      “[w]e started 2020 off with the highest ICL sales and unit growth experienced in the last
25
      five years for a January. In our major markets which remained open that trend continued
26
      into the middle of March. The large Asian markets, China, Japan, and South Korea are all
27
      growing well now.”
28
                                                24
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 26 of 48 Page ID #:26



 1
            May 6, 2020 Form 10-Q
 2
            91.    On May 6, 2020, the Company filed with the SEC its quarterly report for the
 3
      first fiscal quarter of 2020 ended April 3, 2020 on Form 10-Q (the “1Q20 10-Q”). The
 4
      1Q20 10-Q was signed by Defendant Andrews, and contained SOX certifications signed
 5
      by Defendants Mason and Andrews attesting to the accuracy of the financial statements
 6
      contained therein, the disclosure of any material changes to the Company’s internal
 7
      controls, and the disclosure of any fraud committed by the Company, its officers, or its
 8
      directors.
 9
            92.    STAAR stated in the 1Q20 10-Q that “[o]ne customer, the Company’s
10
      distributor in China, accounted for 33% and 36% of net sales for the three months ended
11
      April 3, 2020, and March 29, 2019, respectively. As of April 3, 2020 and January 3,
12
      2020, respectively, one customer, the Company’s distributor in China, accounted for 48%
13
      and 43% of consolidated trade receivables.” The Company further reported that “ICL
14
      units increased 9% over the prior year quarter, including . . . growth in China of 7%.”
15
            93.    The “marketing and selling” expense for the quarter was reported to be
16
      $11.028 million, up from $10.143 million in the prior year first quarter. STAAR also
17
      reported that its “research and development” expense was $6.898 million, up from $5.635
18
      million in the prior year first quarter.
19
            May 6, 2020 Registration Statement
20
            94.    Also on May 6, 2020, STAAR filed a Form S-3 Registration Statement (the
21
      “Registration Statement”) with the SEC for a $200 million mixed shelf offering.
22
            95.    The Registration Statement stated: “Manufacturing and selling lenses used in
23
      refractive surgery accounted for approximately 86% of our total sales in 2019 and is our
24
      fastest growing source of revenue.”
25
            2020 Proxy Statement
26
            96.    On June 8, 2020, the Company filed the 2020 Proxy Statement. Defendants
27
      Farrell, Mason, Moore, and Silverman solicited the 2020 Proxy Statement filed pursuant
28
                                                  25
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 27 of 48 Page ID #:27



 1
      to Section 14(a) of the Exchange Act which contained material misstatements and
 2
      omissions.12
 3
            97.      The 2020 Proxy Statement stated, regarding the Company’s compensation
 4
      program:
 5                   Compensation Philosophy and Process. The Company is
 6                   dedicated to pursuing a mix of near, medium, and longer-term
                     business objectives designed to build and increase shareholder
 7                   value. Our Board and Compensation Committee have sought to
 8                   establish a compensation program that incentivizes and rewards
                     our management team for achieving or exceeding corporate
 9                   financial and non-financial goals and also individual objectives.
10                   In the Committee’s deliberations on the Company’s
                     compensation programs, management, other than the Chief
11                   Executive Officer, is involved only to the extent of providing
12                   Company performance and market information. Our Chief
                     Executive Officer does not participate in the determination of
13                   her own compensation, but she joins with the full Board of
14                   Directors in the determination of compensation of other named
                     executive officers.
15
            98.      The 2020 Proxy Statement explained that the Company would hold a non-
16
      binding advisory vote to approve STAAR’s compensation of its named executive officers
17
      at the annual meeting on July 30, 2020.
18
            99.      However, with regard to the compensation program, the 2020 Proxy
19
      statement was false and misleading because it failed to disclose that the shares and value
20
      of STAAR were artificially inflated, rendering the executive compensation undeserved
21
      and excessive and the shareholders unable to make informed votes.
22
23
24
      12
25       Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy
      Statement are based solely on negligence; they are not based on any allegation of reckless
26    or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
27    and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance
      upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness
28    with regard to these allegations and related claims.
                                                   26
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 28 of 48 Page ID #:28



 1
            100. Furthermore, the statements in the 2020 Proxy Statement were materially
 2
      false and misleading, and they failed to disclose material facts necessary to make the
 3
      statements made not false and misleading. Specifically, the Individual Defendants
 4
      willfully or recklessly made and/or caused the Company to make false and misleading
 5
      statements to the investing public that failed to disclose, inter alia, that the Company was
 6
      (1) overstating its sales and growth in China, which profits were being hidden as
 7
      (2) overstatements of marketing and research and development expenses, and (3) that the
 8
      Company failed to maintain internal controls. As a result of the foregoing, Defendants’
 9
      public statements during the Relevant Period were materially false and misleading.
10
            101. The statements in ¶¶ 84-95; 97; 99 were materially false and misleading, and
11
      they failed to disclose material facts necessary to make the statements made not false and
12
      misleading. Specifically, the Individual Defendants improperly failed to disclose, inter
13
      alia, that the Company was (1) overstating its sales and growth in China, which profits
14
      were being hidden as (2) overstatements of marketing and research and development
15
      expenses, and (3) that the Company failed to maintain internal controls. As a result of the
16
      foregoing, STAAR’s public statements were materially false and misleading at all
17
      relevant times.
18
                                         The Truth Emerges
19
            102. On August 5, 2020, after the markets closed, STAAR reported financial
20
      results for the second quarter of 2020 ended July 3, 2020, on a Form 10-Q (“the 2Q20 10-
21
      Q”) and accompanying press release on Form 8-K. The 2Q20 10-Q was signed by
22
      Defendant Williams, and contained SOX certifications signed by Defendants Mason and
23
      Williams attesting to the accuracy of the financial statements contained therein, the
24
      disclosure of any material changes to the Company’s internal controls, and the disclosure
25
      of any fraud committed by the Company, its officers, or its directors.
26
            103. The Company reported net sales of $35.2 million (down 11% from the prior
27
      year quarter), and ICL sales of $30.7 million (down 11% from the prior year quarter).
28
                                                27
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 29 of 48 Page ID #:29



 1
      STAAR reported a net loss of $0.03 per share, versus net income of $0.08 per share in
 2
      the prior year quarter.
 3
            104. STAAR further reported in the 2Q20 10-Q that “the Company’s distributor
 4
      in China, accounted for 53% and 43% of net sales for the three and six months ended July
 5
      3, 2020, respectively, and the same customer, accounted for 49% and 43% of net sales for
 6
      the three and six months ended June 28, 2019, respectively. As of July 3, 2020 and
 7
      January 3, 2020, respectively, one customer, the Company’s distributor in China,
 8
      accounted for 57% and 43% of consolidated trade receivables.”
 9
            105. On this news, the price of the Company’s stock dropped from $61.81 per
10
      share at the close of the previous trading day on August 5, 2020, to $55.86 per share at
11
      the close of trading on August 6, 2020, a drop of almost 10%.
12
            106. Then, just a few days later, on August 11, 2020, J Capital Research
13
      published the J Capital Report disclosing STAAR had misstated its sales in China such
14
      that all of its $14 million in profits for 2019 were fake. The report stated: “[w]e think
15
      that STAAR Surgical has overstated sales in China by at least one-third, or $21.6
16
      [million]. That would mean that all of the company’s $14 [million] in 2019 profit is
17
      fake.” Further, “[f]ake sales [in China] come at 100% margins and therefore translate
18
      directly into profit. That means that the roughly $21.6 [million] in overstated Chinese
19
      sales in 2019 represent 152% of total company profit. In other words, without the fraud
20
      that we believe pervades the China business, STAAR is losing money.” (Emphasis
21
      added.)
22
            107. The analysts’ conclusion that STAAR’s ICL sales were “dramatically
23
      overstated” was based on over 75 interviews, visits to the Company’s sites in both China
24
      and Switzerland, and a review of the financial statements and other governance
25
      documents for STAAR’s distributors and customers in China.
26
            108. Specifically, the J Capital Report July 2020. stated in relevant part:
27
28
                                                   28
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 30 of 48 Page ID #:30



 1                STAAR has not said much to investors about its largest client,
                  Aier. It has posted a public notice in some Aier clinics stating
 2                that Aier has been the largest ICL partner each year since 2015.
                  We spoke to a dozen people familiar with STAAR’s sales in
 3                China, and they agreed that the STAAR sales numbers assume
                  that 65,000-75,000 lenses—half the volume sold in China—
 4                were sold to Aier Eye Hospital Group . . . in 2019. But Aier’s
                  public financial statements indicate that its purchases from
 5                STAAR should be no more than 41,192 lenses, 43% fewer than
                  our interviewees told us. Based on Aier’s 2019 annual report
 6                and our interviews with Aier management, we estimate that
                  Aier performed at most 20,596 ICL surgeries in 2019. . . . If all
 7                the surgeries involved two lenses, then STAAR sold at most
                  41,192 lenses to Aier in 2019, not the 65,000-75,000 that
 8                Lansheng and STAAR China told us. . . . For 41,192 lenses,
                  that would mean $20.2 mln in revenue to STAAR in 2019, not
 9                the $32.4 mln that would represent half of China revenues.
                                        * * *
10                Aier has ample means to obfuscate its lens purchases. We
                  learned in an interview with an Aier executive that the company
11                has a subsidiary at a non-existent address in Tibet that is
                  dedicated to processing purchases of STAAR lenses. This
12                company, called Shannan Youshi . . . pays STAAR for lenses
                  and takes payment from the Aier hospitals, with little scrutiny
13                of accounts . . . . We asked a photographer to visit the premises,
                  but the address does not exist. We telephoned the registered
14                phone number, and it was a non-working number.
                                        * * *
15                STAAR compensates for this sales inflation, we believe, with
                  the marketing budget, which was $45.5 mln in 2019, 30% of
16                sales. We spoke with sales and marketing executives in China,
                  in the U.S., and in Europe as well as with former C Suite
17                executives, and none could identify promotional spending
                  nearing $45.5 mln a year. These executives, including longtime
18                regional sales directors, told us they estimate that the company
                  spends no more than a couple million dollars on marketing. . . .
19                Instead, according to a highly placed former executive, STAAR
                  inflates sales and then balances the “income” by marking up
20                marketing costs. According to a former executive, marketing
                  “subsidies” may be around one-third the stated value of the
21                lens, so that the distributor buys the lens at $300 but STAAR
                  books the sale at $450 and in order to hide the phantom revenue
22                allocates the $150 to marketing. This means that STAAR is
                  able to toggle sales at will using its marketing budget.
23                                      * * *
                  In May, we spoke with a Lansheng former who is in regular
24                touch with former colleagues. This former executive estimated
                  that Q1 sales were down 30% YoY in terms of volume and that
25                Q2 would be more or less flat with Q2 2019.
                                        * * *
26                A current Lansheng employee estimated that Q1 sales had
                  dropped by at least one-third.
27                                      * * *
                  Inquiries with Lansheng and STAAR employees indicated that
28                Lansheng in H1 was carrying substantially less than its usual
                                                   29
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 31 of 48 Page ID #:31



 1                 inventory because of concerns that the coronavirus would make
                   the lenses unsaleable. A Lansheng former also said that
 2                 STAAR was worried that receivables could go unpaid.
 3           109. The J Capital Report also explained that there were missing exports from
 4    Switzerland, which is the source of all of STAAR’s products sold in China. Specifically,
 5    the J Capital Report stated: “Swiss records showing exports of implantable contact lenses
 6    to China indicate sales far lower than those claimed by STAAR.”
 7           110. Further, the J Capital Report explained that STAAR could “be producing
 8    fewer lenses than it claims” and that “[i]nventories have actually declined over five years
 9    despite a 95% increase in income.” Indeed, according to STAAR formers who spoke with
10    J Capital, “they have not seen the increase in manufacturing activity that would support
11    the reported 41% sales growth. No one, including former managers who worked within
12    STAAR’s manufacturing facility in Monrovia, can say what the unit production volume
13    is.”
14           111. The J Capital Report further stated, in relevant part:
                  Asia was gut punched by Covid-19, but STAAR reported
15                growth. As usual, the company relied on China for the bit of
                  good news it had to offer. In Q2 [2020], China distributor
16                Lansheng accounted for 53% of sales and 57% of trade
                  receivables. For the first half [of 2020], STAAR said that
17                Chinese unit sales rose by 7% and revenue declined by 2.7%,
                  suggesting sharp discounts. In fact, several eye clinics told us
18                that they were discounting ICL surgery, usually by about 15%.
19                 But we interviewed 19 doctors, distributors, and marketing
                   platforms that promote eye surgery. They said that the number
20                 of ICL procedures in China from January through June had
                   declined by around 50-60%. Chinese clinics were closed for at
21                 least two months, sometimes more.
22           112. Indeed, as stated in the J Capital Report, “Lansheng represents 100% of
23    sales in China. If both sales and inventory were down, it is impossible that China sales
24    grew.” (Emphasis added.)
25           113. Strangely, Lansheng is not only STAAR’s distributor, but also accounts for
26    100% of STAAR’s sales in China. According to the J Capital Report, Lansheng’s
27    Chairman, Zhang Jian, bought the medical-equipment piece of a state-owned enterprise
28    in 2008, when STAAR had just entered the Chinese market. J Capital Research explained
                                                30
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 32 of 48 Page ID #:32



 1
      that “[i]n Q4 2015, STAAR gave up on doing direct sales and handed import and
 2
      distribution to Lansheng.” However, as noted in the J Capital Report:
 3
                   Shortly after signing with STAAR, Zhang Jian spirited the
 4                 STAAR distribution business into a separate company
                   registered in the British Virgin Islands. He used that BVI,
 5                 called Visiontec, to establish a Shanghai shadow company
                   whose English name is the same as Lansheng’s. Although the
 6                 two Lanshengs are owned by the same person, they are not the
                   same company, but STAAR has never made a new disclosure.
 7
            114. On this news, the price of the Company’s stock continued to fall almost
 8
      6.2%, from $51.42 per share at the close of the previous trading day on August 10, 2020,
 9
      to $48.25 at the close of trading on August 11, 2020.
10
                                       DAMAGES TO STAAR
11
            115. As a direct and proximate result of the Individual Defendants’ conduct,
12
      STAAR has lost and expended, and will lose and expend, many millions of dollars.
13
            116. Such expenditures include, but are not limited to, legal fees associated with
14
      the Securities Class Action filed against the Company, its CEO, current CFO, and former
15
      CFO, and amounts paid to outside lawyers, accountants, and investigators in connection
16
      thereto, and in connection to the internal control failures.
17
            117. Additionally, these expenditures include, but are not limited to, unjust
18
      compensation and benefits paid to the Individual Defendants who breached their
19
      fiduciary duties to the Company.
20
            118. As a direct and proximate result of the Individual Defendants’ conduct,
21
      STAAR has also suffered and will continue to suffer a loss of reputation and goodwill,
22
      and a “liar’s discount” that will plague the Company’s stock in the future due to the
23
      Company’s and their misrepresentations and the Individual Defendants’ breaches of
24
      fiduciary duties and unjust enrichment.
25
                                  DERIVATIVE ALLEGATIONS
26
            119. Plaintiff brings this action derivatively and for the benefit of STAAR to
27
      redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
28
                                                 31
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 33 of 48 Page ID #:33



 1
      breaches of their fiduciary duties as directors and/or officers of STAAR, gross
 2
      mismanagement, abuse of control, waste of corporate assets, unjust enrichment,
 3
      violations of Sections 14(a), as well as the aiding and abetting thereof, and for
 4
      contribution under Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the
 5
      “Exchange Act”).
 6
            120. STAAR is named solely as a nominal party in this action. This is not a
 7
      collusive action to confer jurisdiction on this Court that it would not otherwise have.
 8
            121. Plaintiff is, and has continuously been at all relevant times, a shareholder of
 9
      STAAR. Plaintiff will adequately and fairly represent the interests of STAAR in
10
      enforcing and prosecuting its rights, and, to that end, has retained competent counsel,
11
      experienced in derivative litigation, to enforce and prosecute this action.
12
                               DEMAND FUTILITY ALLEGATIONS
13
            122. Plaintiff incorporates by reference and re-alleges each and every allegation
14
      stated above as if fully set forth herein.
15
            123. A pre-suit demand on the Board of STAAR is futile and, therefore, excused.
16
      At the time of filing of this action, the Board consists of Defendants Mason, Farrell,
17
      Moore, and Silverman (the “Director-Defendants”), and non-parties Thomas G. Frinzi
18
      and Gilbert H. Kliman, M.D. Plaintiff needs only to allege demand futility as to four of
19
      the six Directors that were on the Board at the time this action was commenced.
20
            124. Demand is excused as to all of the Director-Defendants because each one of
21
      them faces, individually and collectively, a substantial likelihood of liability as a result of
22
      the scheme they engaged in knowingly or recklessly to make and/or cause the Company
23
      to make false and misleading statements and omissions of material facts, which renders
24
      them unable to impartially investigate the charges and decide whether to pursue action
25
      against themselves and the other perpetrators of the scheme.
26
            125. In complete abdication of their fiduciary duties, the Director-Defendants
27
      either knowingly or recklessly participated in causing the Company to engage in making
28
                                                  32
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 34 of 48 Page ID #:34



 1
      and/or causing the Company to make the materially false and misleading statements
 2
      alleged herein. The fraudulent scheme was, inter alia, intended to make the Company
 3
      appear more profitable and attractive to investors. While investors were duped into
 4
      believing the fraud perpetrated by the Individual Defendants through their false and
 5
      misleading statements and omissions, the Individual Defendants caused the Company to
 6
      repurchase its own stock. As a result of the foregoing, the Director-Defendants breached
 7
      their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and
 8
      demand upon them is futile, and thus excused.
 9
            126. Additional reasons that demand on Defendant Mason is futile follow.
10
      Defendant Mason has served as the President and CEO of STAAR since March 1, 2015,
11
      and has been on the Board since 2014. Thus, as the Company admits, she is a non-
12
      independent director. The Company provides Defendant Mason with her principal
13
      occupation, and she receives handsome compensation, including an annual salary of
14
      $525,000.
15
            127. As the Company’s highest officer and a trusted Company director, she
16
      conducted little, if any, oversight of the Company’s scheme to make false and misleading
17
      statements, consciously disregarded her duties to monitor such controls over reporting
18
      and engagement in the schemes, and consciously disregarded her duties to protect
19
      corporate assets. Defendant Mason was on the Company’s Board throughout the duration
20
      of the Relevant Period, and thus was aware of and approved the false and misleading
21
      statements. Defendant Mason also signed, and thus personally made the false and
22
      misleading statements in the Company’s press releases on February 26, 2020, April 13,
23
      2020, and May 6, 2020, and in the 2019 10-K, the 1Q20 10-Q, and the 2Q20 10-Q.
24
      Furthermore, Defendant Mason is a defendant in the Securities Class Action. For these
25
      reasons too, Defendant Mason breached her fiduciary duties, faces a substantial
26
      likelihood of liability, is not independent or disinterested, and thus demand upon her is
27
      futile and, therefore, excused.
28
                                                 33
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 35 of 48 Page ID #:35



 1
            128. Additional reasons that demand on Defendant Farrell is futile follow.
 2
      Defendant Farrell has served on the board since January 2016. Defendant Farrell also
 3
      serves as Chairman of Audit Committee and as a member of Nominating and Governance
 4
      Committee. As a trusted Company director, he conducted little, if any, oversight of the
 5
      Company’s scheme to make false and misleading statements, consciously disregarded his
 6
      duties to monitor such controls over reporting and engagement in the scheme, and
 7
      consciously disregarded his duties to protect corporate assets. For these reasons, too,
 8
      Defendant Farrell breached his fiduciary duties, faces a substantial likelihood of liability,
 9
      is not independent or disinterested, and thus demand upon him is futile and, therefore,
10
      excused.
11
            129. Additional reasons that demand on Defendant Moore is futile follow.
12
      Defendant Moore serves on the Board of STAAR, and also serves as a member of the
13
      Audit Committee and Compensation Committee. The Company provides Defendant
14
      Moore with his principal occupation. As a trusted Company director, he conducted little,
15
      if any, oversight of the Company’s engagement in the scheme to make false and
16
      misleading statements, consciously disregarded his duties to monitor such controls over
17
      reporting and engagement in the scheme, and consciously disregarded his duties to
18
      protect corporate assets. For these reasons, too, Defendant Moore breached his fiduciary
19
      duties, faces a substantial likelihood of liability, is not independent or disinterested, and
20
      thus demand upon him is futile and, therefore, excused.
21
            130. Additional reasons that demand on Defendant Silverman is futile follow.
22
      Defendant Silverman has served on the Board of STAAR since September 2014. He also
23
      serves as Chairman of the Board, Chairman of the Compensation Committee, and as a
24
      member of the Nominating and Governance Committee. The Company provides
25
      Defendant Silverman with his principal occupation. As a trusted Company director, he
26
      conducted little, if any, oversight of the Company’s engagement in the scheme to make
27
      false and misleading statements, consciously disregarded his duties to monitor such
28
                                                 34
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 36 of 48 Page ID #:36



 1
      controls over reporting and engagement in the scheme, and consciously disregarded his
 2
      duties to protect corporate assets. For these reasons, too, Defendant Silverman breached
 3
      his fiduciary duties, faces a substantial likelihood of liability, is not independent or
 4
      disinterested, and thus demand upon him is futile and, therefore, excused.
 5
            131. Additional reasons that demand on the Board is futile follow.
 6
            132. The Directors have longstanding business and personal relationships with
 7
      each other and the other Individual Defendants that preclude them from acting
 8
      independently and in the best interests of the Company and the shareholders. These
 9
      conflicts of interest precluded the Director-Defendants from adequately monitoring the
10
      Company’s operations and internal controls and calling into question the Individual
11
      Defendants’ conduct. Thus, any demand on the Director-Defendants would be futile.
12
            133. Defendants Farrell, Moore, and Silverman (the “Audit Committee
13
      Defendants”) served on the Company’s Audit Committee during the Relevant Period.
14
      Pursuant to the Company’s Audit Committee Charter, the Audit Committee Defendants
15
      are responsible for overseeing, inter alia, the integrity of the Company’s financial
16
      statements, conflicts of interest, compliance with legal and regulatory requirements, the
17
      Company’s internal control functions, and matters implicating ethical concerns. The
18
      Audit Committee Defendants failed to ensure the integrity of the Company’s financial
19
      statements and internal controls as they are charged to do under the Audit Committee
20
      Charter, allowing the Company to file false and misleading financial statements with the
21
      SEC. Thus, the Audit Committee Defendants breached their fiduciary duties, are not
22
      disinterested, and demand is excused as to them.
23
            134. In violation of the Code of Ethics, the Director-Defendants conducted little,
24
      if any, oversight of the Company’s internal controls over public reporting and the
25
      Individual Defendants’ scheme to issue materially false and misleading statements to the
26
      public, and facilitate and disguise the Individual Defendants’ violations of law. In
27
      violation of the Code of Ethics, the Director-Defendants failed to comply with the law.
28
                                                35
                             Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 37 of 48 Page ID #:37



 1
      Thus, the Director-Defendants face a substantial likelihood of liability and demand is
 2
      futile as to them.
 3
                135. STAAR has been and will continue to be exposed to significant losses due to
 4
      the wrongdoing complained of herein, yet the Director-Defendants have not filed any
 5
      lawsuits against themselves or others who were responsible for that wrongful conduct to
 6
      attempt to recover for STAAR any part of the damages STAAR suffered and will
 7
      continue to suffer thereby. Thus, any demand upon the Director-Defendants would be
 8
      futile.
 9
                136. The Individual Defendants’ conduct described herein and summarized above
10
      could not have been the product of legitimate business judgment as it was based on bad
11
      faith and intentional, reckless, or disloyal misconduct. Thus, none of the Director-
12
      Defendants can claim exculpation from their violations of duty pursuant to the
13
      Company’s charter (to the extent such a provision exists). As a majority of the Directors
14
      face a substantial likelihood of liability, they are self-interested in the transactions
15
      challenged herein and cannot be presumed to be capable of exercising independent and
16
      disinterested judgment about whether to pursue this action on behalf of the shareholders
17
      of the Company. Accordingly, demand is excused as being futile.
18
                137. The acts complained of herein constitute violations of fiduciary duties owed
19
      by STAAR’s officers and directors, and these acts are incapable of ratification.
20
                138. The Director-Defendants may also be protected against personal liability for
21
      their acts of mismanagement and breaches of fiduciary duty alleged herein by directors’
22
      and officers’ liability insurance if they caused the Company to purchase it for their
23
      protection with corporate funds, i.e., monies belonging to the stockholders of STAAR. If
24
      there is a directors’ and officers’ liability insurance policy covering the Directors, it may
25
      contain provisions that eliminate coverage for any action brought directly by the
26
      Company against the Directors, known as, inter alia, the “insured-versus-insured
27
      exclusion.” As a result, if the Director-Defendants were to sue themselves or certain of
28
                                                   36
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 38 of 48 Page ID #:38



 1
      the officers of STAAR, there would be no directors’ and officers’ insurance protection.
 2
      Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if
 3
      the suit is brought derivatively, as this action is brought, such insurance coverage, if such
 4
      an insurance policy exists, will provide a basis for the Company to effectuate a recovery.
 5
      Thus, demand on the Directors is futile and, therefore, excused.
 6
            139. If there is no directors’ and officers’ liability insurance, then the Directors
 7
      will not cause STAAR to sue the Individual Defendants named herein, since, if they did,
 8
      they would face a large uninsured individual liability. Accordingly, demand is futile in
 9
      that event, as well.
10
            140. Thus, for all of the reasons set forth above, all of the Directors, and, if not all
11
      of them, at least three of the Directors, cannot consider a demand with disinterestedness
12
      and independence. Consequently, a demand upon the Board is excused as futile.
13
                                             FIRST CLAIM
14                                 Against Individual Defendants for
15                           Violations of Section 14(a) of the Exchange Act
             141. Plaintiff incorporates by reference and re-alleges each and every allegation
16
       set forth above, as though fully set forth herein.
17
             142. The Section 14(a) Exchange Act claims alleged herein are based solely on
18
       negligence. They are not based on any allegation of reckless or knowing conduct by or
19
       on behalf of the Individual Defendants. The Section 14(a) claims alleged herein do not
20
       allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,
21
       reliance upon any allegation of, or reference to any allegation of fraud, scienter, or
22
       recklessness with regard to these nonfraud claims.
23
             143. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t
24
       shall be unlawful for any person, by use of the mails or by any means or instrumentality
25
       of interstate commerce or of any facility of a national securities exchange or otherwise,
26
       in contravention of such rules and regulations as the [SEC] may prescribe as necessary
27
       or appropriate in the public interest or for the protection of investors, to solicit or to
28
                                                   37
                                Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 39 of 48 Page ID #:39



 1
       permit the use of his name to solicit any proxy or consent or authorization in respect of
 2
       any security (other than an exempted security) registered pursuant to section 12 of this
 3
       title [15 U.S.C. § 78l].”
 4
             144. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides
 5
       that no proxy statement shall contain “any statement which, at the time and in the light
 6
       of the circumstances under which it is made, is false or misleading with respect to any
 7
       material fact, or which omits to state any material fact necessary in order to make the
 8
       statements therein not false or misleading.” 17 C.F.R. §240.14a-9.
 9
             145. Under the direction and watch of the directors, the 2020 Proxy Statement
10
       failed to disclose, inter alia, that the Company was overstating its sales and growth in
11
       China, and was hiding the fake profits as overstatements of marketing and research and
12
       development expenses. As a result, the Company’s statements regarding STAAR’s
13
       business, operations, compliance, and prospects were materially false and misleading.
14
       Moreover, the 2020 Proxy Statement represented that the Company purported to employ
15
       “pay-for-performance” elements designed to link executive compensation to
16
       shareholders’ interests while failing to disclose that the Company’s share price was
17
       artificially inflated as a result of false and misleading statements alleged herein, and
18
       therefore any compensation based on the Company’s financial performance was
19
       artificially inflated. This caused the compensation to executives to be excessive and
20
       undeserved. Further, because the shareholders were unaware of the truth, their advisory
21
       votes on the executive compensation amounts were uninformed.
22
             146. In the exercise of reasonable care, the Individual Defendants should have
23
       known that by misrepresenting or failing to disclose the foregoing material facts, the
24
       statements contained in the 2020 Proxy Statement were materially false and misleading.
25
       The misrepresentations and omissions were material to Plaintiff in voting on the matters
26
       set forth for shareholder determination in the 2020 Proxy Statement, including, but not
27
28
                                                 38
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 40 of 48 Page ID #:40



 1
       limited to, election of directors, ratification of an independent auditor, and the advisory
 2
       approval of executive compensation.
 3
             147. The false and misleading elements of the 2020 Proxy Statement led to the
 4
       ratification of BDO USA, LLP as the Company’s independent auditor and the re-
 5
       election of Defendants Farrell, Mason, Moore, and Silverman, which allowed them to
 6
       continue breaching their fiduciary duties to STAAR.
 7
             148. The Company was damaged as a result of the Individual Defendants’
 8
       material misrepresentations and omissions in the Proxy Statement.
 9
             149. Plaintiff on behalf of STAAR has no adequate remedy at law.
10
                                      SECOND CLAIM
11       Against Individual Defendants Mason, Andrews, and Williams for Contribution
12                     Under Sections 10(b) and 21D of the Exchange Act
             150. Plaintiff incorporates by reference and re-alleges each and every allegation
13
       set forth above, as though fully set forth herein
14
             151. STAAR, along with Defendants Mason, Andrews, and Williams are named
15
       as defendants in the Securities Class Action, which asserts claims under the federal
16
       securities laws for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC
17
       Rule 10b-5 promulgated thereunder. If and when the Company is found liable in the
18
       Securities Class Action for these violations of the federal securities laws, the Company’s
19
       liability will be in whole or in part due to Defendants Mason, Andrews, and Williams’
20
       willful and/or reckless violations of their obligations as officers and/or directors of
21
       STAAR.
22
             152. Defendants Mason, Andrews, and Williams, because of their positions of
23
       control and authority as officers and/or directors of STAAR, were able to and did,
24
       directly and/or indirectly, exercise control over the business and corporate affairs of
25
       STAAR, including the wrongful acts complained of herein and in the Securities Class
26
       Action.
27
28
                                                 39
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 41 of 48 Page ID #:41



 1
             153. Accordingly, Defendants Mason, Andrews, and Williams are liable under 15
 2
       U.S.C. § 78j(b), which creates a private right of action for contribution, and Section 21D
 3
       of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private
 4
       right of action for contribution arising out of violations of the Exchange Act.
 5
             154. As such, STAAR is entitled to receive all appropriate contribution or
 6
       indemnification from Defendants Mason, Andrews, and Williams.
 7
                                            THIRD CLAIM
 8
                Against the Individual Defendants for Breach of Fiduciary Duties
 9
             155. Plaintiff incorporates by reference and re-alleges each and every allegation
10
       set forth above, as though fully set forth herein.
11
             156. Each Individual Defendant owed to the Company the duty to exercise
12
       candor, good faith, and loyalty in the management and administration of STAAR’s
13
       business and affairs.
14
             157. Each of the Individual Defendants violated and breached his or her fiduciary
15
       duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
16
             158. The Individual Defendants’ conduct set forth herein was due to their
17
       intentional or reckless breach of the fiduciary duties they owed to the Company, as
18
       alleged herein. The Individual Defendants intentionally or recklessly breached or
19
       disregarded their fiduciary duties to protect the rights and interests of STAAR.
20
             159. In breach of their fiduciary duties owed to STAAR, the Individual
21
       Defendants willfully or recklessly made and/or caused the Company to make false and
22
       misleading statements and omissions of material fact that failed to disclose, inter alia,
23
       that its sales in China were overstated, which meant that its marketing and research and
24
       development expenses were overstated, that all of its profits in 2019 were fake, and that
25
       its internal controls were inadequate. As a result, the Company’s statements regarding
26
       STAAR’s business, performance, and prospects were materially false and misleading.
27
28
                                                  40
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 42 of 48 Page ID #:42



 1
              160. The Individual Defendants also failed to correct and caused the Company to
 2
       fail to correct the false and misleading statements and omissions of material fact,
 3
       rendering them personally liable to the Company for breaching their fiduciary duties.
 4
              161. Also, in breach of their fiduciary duties, the Individual Defendants failed to
 5
       maintain internal controls.
 6
              162. The Individual Defendants had actual or constructive knowledge that the
 7
       Company issued materially false and misleading statements, and they failed to correct
 8
       the Company’s public statements and representations. The Individual Defendants had
 9
       actual knowledge of the misrepresentations and omissions of material facts set forth
10
       herein, or acted with reckless disregard for the truth, in that they failed to ascertain and
11
       to disclose such facts, even though such facts were available to them. Such material
12
       misrepresentations and omissions were committed knowingly or recklessly and for the
13
       purpose and effect of artificially inflating the price of STAAR’s securities.
14
              163. The Individual Defendants had actual or constructive knowledge that they
15
       had caused the Company to improperly engage in the fraudulent schemes set forth herein
16
       and to fail to maintain internal controls. The Individual Defendants had actual
17
       knowledge that the Company was engaging in the fraudulent schemes set forth herein,
18
       and that internal controls were not adequately maintained, or acted with reckless
19
       disregard for the truth, in that they caused the Company to improperly engage in the
20
       fraudulent schemes and to fail to maintain adequate internal controls, even though such
21
       facts were available to them. Such improper conduct was committed knowingly or
22
       recklessly and for the purpose and effect of artificially inflating the price of STAAR’s
23
       securities.
24
              164. These actions were not a good-faith exercise of prudent business judgment
25
       to protect and promote the Company’s corporate interests.
26
              165. As a direct and proximate result of the Individual Defendants’ breaches of
27
       their fiduciary obligations, STAAR has sustained and continues to sustain significant
28
                                                 41
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 43 of 48 Page ID #:43



 1
       damages. As a result of the misconduct alleged herein, the Individual Defendants are
 2
       liable to the Company.
 3
             166. Plaintiff on behalf of STAAR has no adequate remedy at law.
 4
                                           FOURTH CLAIM
 5
                       Against Individual Defendants for Unjust Enrichment
 6
             167. Plaintiff incorporates by reference and re-alleges each and every allegation
 7
       set forth above, as though fully set forth herein.
 8
             168. By their wrongful acts, violations of law, and false and misleading
 9
       statements and omissions of material fact that they made and/or caused to be made, the
10
       Individual Defendants were unjustly enriched at the expense of, and to the detriment of,
11
       STAAR.
12
             169. The Individual Defendants either benefitted financially from the improper
13
       conduct tied to the false and misleading statements, or received bonuses, stock options,
14
       or similar compensation from STAAR that was tied to the performance or artificially
15
       inflated valuation of STAAR, or received compensation that was unjust in light of the
16
       Individual Defendants’ bad faith conduct.
17
             170. Plaintiff, as a shareholder and a representative of STAAR, seeks restitution
18
       from the Individual Defendants and seeks an order from this Court disgorging all profits,
19
       benefits, and other compensation, including any performance-based or valuation-based
20
       compensation, obtained by the Individual Defendants due to their wrongful conduct and
21
       breach of their fiduciary and contractual duties.
22
             171. Plaintiff on behalf of STAAR has no adequate remedy at law.
23
                                            FIFTH CLAIM
24
                        Against Individual Defendants for Abuse of Control
25
             172. Plaintiff incorporates by reference and re-alleges each and every allegation
26
       set forth above, as though fully set forth herein.
27
28
                                                 42
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 44 of 48 Page ID #:44



 1
             173. The Individual Defendants’ misconduct alleged herein constituted an abuse
 2
       of their ability to control and influence STAAR, for which they are legally responsible.
 3
             174. As a direct and proximate result of the Individual Defendants’ abuse of
 4
       control, STAAR has sustained significant damages. As a direct and proximate result of
 5
       the Individual Defendants’ breaches of their fiduciary obligations of candor, good faith,
 6
       and loyalty, STAAR has sustained and continues to sustain significant damages. As a
 7
       result of the misconduct alleged herein, the Individual Defendants are liable to the
 8
       Company.
 9
             175. Plaintiff on behalf of STAAR has no adequate remedy at law.
10
                                            SIXTH CLAIM
11
                     Against Individual Defendants for Gross Mismanagement
12
             176. Plaintiff incorporates by reference and re-alleges each and every allegation
13
       set forth above, as though fully set forth herein.
14
             177. By their actions alleged herein, the Individual Defendants, either directly or
15
       through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary
16
       duties with regard to prudently managing the assets and business of STAAR in a manner
17
       consistent with the operations of a publicly-held corporation.
18
             178. As a direct and proximate result of the Individual Defendants’ gross
19
       mismanagement and breaches of duty alleged herein, STAAR has sustained and will
20
       continue to sustain significant damages.
21
             179. As a result of the misconduct and breaches of duty alleged herein, the
22
       Individual Defendants are liable to the Company.
23
             180. Plaintiff on behalf of STAAR has no adequate remedy at law.
24
                                          SEVENTH CLAIM
25
                   Against Individual Defendants for Waste of Corporate Assets
26
             181. Plaintiff incorporates by reference and re-alleges each and every allegation
27
       set forth above, as though fully set forth herein.
28
                                                 43
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 45 of 48 Page ID #:45



 1
             182. The Individual Defendants caused the Company to pay themselves excessive
 2
       salaries, bonuses, fees, stock grants, or other allowances and also caused the Company to
 3
       pay out loans, among other inappropriate things, to the detriment of the shareholders and
 4
       the Company.
 5
             183. As a result of the foregoing, and by failing to properly consider the interests
 6
       of the Company and its public shareholders, Defendants have caused STAAR to waste
 7
       valuable corporate assets, to incur many millions of dollars of legal liability and costs to
 8
       defend unlawful actions, to engage in internal investigations, and to lose financing from
 9
       investors and business from future customers who no longer trust the Company and its
10
       products.
11
             184. As a result of the waste of corporate assets, the Individual Defendants are
12
       each liable to the Company.
13
             185. Plaintiff on behalf of STAAR has no adequate remedy at law.
14
                                       PRAYER FOR RELIEF
15
                   FOR THESE REASONS, Plaintiff demands judgment in the Company’s
16
       favor against all Individual Defendants as follows:
17
             (a)   Declaring that Plaintiff may maintain this action on behalf of STAAR, and
18
       that Plaintiff is an adequate representative of the Company;
19
             (b)   Declaring that the Individual Defendants have breached and/or aided and
20
       abetted the breach of their fiduciary duties to STAAR;
21
             (c)   Determining and awarding to STAAR the damages sustained by it as a result
22
       of the violations set forth above from each of the Individual Defendants, jointly and
23
       severally, together with pre-judgment and post-judgment interest thereon;
24
             (d)   Directing STAAR and the Individual Defendants to take all necessary
25
       actions to reform and improve its corporate governance and internal procedures to
26
       comply with applicable laws and to protect STAAR and its shareholders from a repeat of
27
       the damaging events described herein, including, but not limited to, putting forward for
28
                                                 44
                              Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 46 of 48 Page ID #:46



 1
       shareholder vote the following resolutions for amendments to the Company’s Bylaws or
 2
       Articles of Incorporation and the following actions as may be necessary to ensure proper
 3
       corporate governance policies:
 4
               1.    a proposal to strengthen the Board’s supervision of operations and develop
 5
       and implement procedures for greater shareholder input into the policies and guidelines
 6
       of the Board;
 7
               2.    a provision to permit the shareholders of STAAR to nominate at least three
 8
       candidates for election to the Board; and
 9
               3.    a proposal to ensure the establishment of effective oversight of compliance
10
       with applicable laws, rules, and regulations.
11
               (e)   Awarding STAAR restitution from the Individual Defendants, and each of
12
       them;
13
               (f)   Awarding Plaintiff the costs and disbursements of this action, including
14
       reasonable attorneys’ and experts’ fees, costs, and expenses; and
15
               (g)   Granting such other and further relief as the Court may deem just and
16
       proper.
17
                                        JURY TRIAL DEMANDED
18
            Plaintiff hereby demands a trial by jury.
19
       Dated: December 31, 2020                Respectfully submitted,
20
21                                             THE ROSEN LAW FIRM, P.A.

22                                             By: /s/ Laurence M. Rosen
23                                             Laurence M. Rosen, Esq. (SBN 219683)
                                               355 S. Grand Avenue, Suite 2450
24                                             Los Angeles, CA 90071
25                                             Telephone: (213) 785-2610
                                               Facsimile: (213) 226-4684
26                                             Email: lrosen@rosenlegal.com
27
                                              THE BROWN LAW FIRM, P.C.
28                                            Timothy Brown
                                                  45
                               Verified Shareholder Derivative Complaint
     Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 47 of 48 Page ID #:47



 1                                        240 Townsend Square
 2                                        Oyster Bay, NY 11771
                                          Telephone: (516) 922-5427
 3                                        Facsimile: (516) 344-6204
 4                                        Email: tbrown@thebrownlawfirm.net

 5                                        Counsel for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              46
                           Verified Shareholder Derivative Complaint
DocuSign Envelope ID: CC523E3E-8DE4-4E66-BBB8-6E401C1B7F8E
          Case 8:20-cv-02446-JVS-JDE Document 1 Filed 12/31/20 Page 48 of 48 Page ID #:48




                                                        VERIFICATION

                   I,     Amir Sitabkhan am          a            plaintiff in     the       within   action.
            I have reviewed          the     allegations    made      in      this    verified consolidated
            shareholder derivative complaint, know the contents thereof, and authorize its filing.
            To those allegations of which I have personal knowledge, I believe those allegations
            to be true. As to those allegations of which I do not have personal knowledge, I rely upon
            my counsel and their investigation and believe them to be true.

                    I declare
                 12/30/2020under penalty of perjury that the foregoing is true and correct. Executed this _th
            day of __________, 2020.
                                        ______________________
                                        Amir Sitabkhan
